By the Court,

Sutherland, J.
The defendant cannot set up property in a third person without showing some claim, title or interest in himself. The plaintiff showed at least a claim of property ; the horses were in his possession and the possession of his bailee, claiming them to be the property of the plaintiff, only a few days before they were found in the possession of the defendant. This is sufficient to put the defendant upon showing by what right or title he holds them. He cannot set up the title of Reid, with which he has no connection ; and admitting the execution and sale under which the plaintiff purchased the horses to have been absolutely *void, as between him and the defendant, it appears to me it cannot affect the character or legal consequences of his prior possession. The nonsuit must be set aside.
New trial granted.*